Exhibit 10.3


KADANT INC.
AMENDED AND RESTATED
2006 EQUITY INCENTIVE PLAN


(As amended and restated effective as of May 17, 2017)
1.    Purpose


The purpose of this 2006 Equity Incentive Plan (the “Plan”) of Kadant Inc. (the
“Company”) is to advance the interests of the Company and its stockholders by
enhancing the Company’s ability to attract, retain and motivate persons (such as
employees, officers and directors of, and consultants to, the Company and its
subsidiaries) who are expected to make significant contributions to the future
growth and success of the Company and its subsidiaries. The Plan is intended to
accomplish these goals by enabling the Company to offer such persons equity
ownership opportunities or performance-based stock incentives in the Company, or
any combination thereof (“Awards”), that are intended to align their interests
with those of the Company’s stockholders and to encourage them to continue in
the service of the Company and to pursue the long-term growth, profitability and
financial success of the Company.


2.    Administration


The Plan will be administered by the Board of Directors of the Company (the
“Board”). The Board shall have full power to interpret and administer the Plan,
including full authority to:
•
prescribe, amend and rescind rules and regulations relating to the Plan and
Awards,

•
select the persons to whom Awards will be granted (“Participants”),

•
determine the type and amount of Awards to be granted to Participants (including
any combination of Awards),

•
determine the terms and conditions of Awards granted under the Plan (including
terms and conditions relating to events of merger, consolidation, dissolution
and liquidation, change in control, vesting, forfeiture, restrictions, dividends
and interest, if any, on deferred amounts),

•
waive compliance by a Participant with any obligation to be performed by him or
her under an Award,

•
waive any term or condition of an Award, cancel an existing Award in whole or in
part with the consent of a Participant,

•
grant replacement Awards,

•
accelerate the vesting or lapse of any restrictions of any Award,

•
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award, and

•
adopt the form of instruments evidencing Awards under the Plan and change such
forms from time to time.

Any interpretation by the Board of the terms and provisions of the Plan or any
Award thereunder and the administration thereof, and all action taken by the
Board, shall be final, binding and conclusive on all parties and any person
claiming under or through any party. No director shall be liable for any action
or determination made in good faith.




1

--------------------------------------------------------------------------------






    
The Board may, to the full extent permitted by law, delegate any or all of its
responsibilities under the Plan to a committee (the “Committee”) appointed by
the Board and consisting of independent members of the Board. All references in
the Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.


3.    Effective Date


The Plan was adopted by the Board on March 7, 2006 and approved by the Company’s
stockholders on May 25, 2006. No Awards may be under the Plan after May 20,
2024.


4.    Shares Available for Awards


4.1    Authorized Number of Shares


Subject to adjustment as provided in Section 9.6, the total number of shares of
common stock of the Company, par value $.01 per share (the “Common Stock”),
reserved and available for distribution under the Plan shall be 1,755,000
shares. Such shares may consist, in whole or in part, of authorized and unissued
shares or treasury shares.


4.2    Share Counting


The following rules shall apply in determining the number of shares of Common
Stock remaining available for issuance under the Plan:
•
shares of Common Stock covered by Awards of stock appreciation rights shall be
counted against the number of shares available for the grant of Awards under the
Plan; provided that Awards of stock appreciation rights that may be settled in
cash only shall not be so counted;

•
if any Award of shares of Common Stock expires or terminates without having been
exercised in full, is forfeited or is otherwise terminated, surrendered or
cancelled in whole or in part (including as a result of shares of Common Stock
subject to such Award being repurchased by the Company pursuant to the terms of
any Award, the unused shares of Common Stock covered by such Award shall be
available again for the future grant of Awards under the Plan, subject, however,
in the case of Incentive Stock Options (as hereinafter defined), to any
applicable limitations under the Internal Revenue Code of 1986, as amended (the
“Code”);

•
if any Award results in Common Stock not being issued (including as a result of
an stock appreciation right that could be settled either in cash or in stock and
was actually settled in cash), the unused shares of Common Stock covered by such
Award shall be available again for the future grant of Awards under the Plan,
subject, however, in the case of Incentive Stock Options (as hereinafter
defined), to any limitations under the Code;

•
Shares of Common Stock tendered to the Company by a Participant to purchase
shares of Common Stock upon the exercise of an Award or to satisfy tax
withholding obligations (including shares retained from the Award creating the
tax obligation), the



2

--------------------------------------------------------------------------------





number of shares tendered shall be added to the number of shares of Common Stock
available for the future grant of Awards under the Plan; and
•
Any shares of Common Stock underlying Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or any of its subsidiaries or affiliates or with which the Company
or any of its subsidiaries or affiliates combines, shall not, unless required by
law or regulation, count against the number of shares of Common Stock available
for the future grant of Awards under the Plan.



4.3    Participant Limitation


Subject to adjustment as provided in Section 9.6, the maximum number of shares
of Common Stock permitted to be granted under any Award or combination of Awards
to a single Participant during any one calendar year shall be 500,000 shares of
Common Stock.


4.4    Non-employee Director Limitation


The maximum aggregate value of Awards granted under the Plan (based on their
grant date fair value for financial reporting purposes) and cash payable to any
individual non-employee director in any fiscal year shall be $750,000.


5.    Eligibility


All of the employees, officers and directors of, and consultants to, the Company
and its subsidiaries, or other persons are eligible to receive Awards under the
Plan. The Board, or other appropriate committee or person to the extent
permitted pursuant to the last two sentences of Section 2, shall from time to
time select from among such eligible persons those who will receive Awards under
the Plan.


6.    Types of Awards


The Board may offer Awards under the Plan in any form of equity-based interest,
equity-based incentive or performance-based stock incentive in Common Stock of
the Company or any combination thereof. The type, terms and conditions and
restrictions of an Award shall be determined by the Board at the time such Award
is made to a Participant. An Award shall be made at the time specified by the
Board, shall be subject to such conditions or restrictions as may be imposed by
the Board and shall conform to the general rules applicable under the Plan as
well as any special rules then applicable under federal tax laws or regulations
or the federal securities laws relating to the type of Award granted. In
addition, Awards granted under the Plan shall comply with the minimum vesting
requirements applicable to the form of Award. Awards in the form of stock
options and stock appreciation rights shall vest at a minimum of 12 months from
the date of grant, provided that the Board may grant up to a maximum of 100,000
shares of Common Stock with a shorter vesting term.


Without limiting the foregoing, Awards may take the following forms and shall be
subject to the following rules and conditions:


3

--------------------------------------------------------------------------------







6.1    Options


An option is an Award that entitles the holder on exercise thereof to purchase
Common Stock at a specified exercise price. Options granted under the Plan may
be either incentive stock options (“incentive stock options”) that meet the
requirements of Section 422 of the Code, or options that are not intended to
meet the requirements of Section 422 of the Code (“nonstatutory options”).


6.1.1    Option Price. The price at which Common Stock may be purchased upon
exercise of an option shall be determined by the Board, provided however, the
exercise price shall not be less than 100% of the fair market value per share of
Common Stock as determined by (or in a manner approved by) the Board as of the
date of grant.


6.1.2    Option Grants. The granting of an option shall take place at the time
specified by the Board. Options shall be evidenced by written option agreements.
Such agreements shall conform to the requirements of the Plan, and may contain
such other provisions (including but not limited to vesting and forfeiture
provisions, acceleration, change in control, protection in the event of merger,
consolidations, dissolutions and liquidations) as the Board shall deem
advisable. Option agreements shall expressly state whether an option grant is
intended to qualify as an incentive stock option or nonstatutory option.


6.1.3    Option Period. An option will become exercisable at such time or times
(which may be immediately or in such installments as the Board shall determine)
and on such terms and conditions as the Board shall specify. The option
agreements shall specify the terms and conditions applicable in the event of an
option holder’s termination of employment during the option’s term. No option
may be granted for a term in excess of 10 years.


Any exercise of an option must be in writing, signed by the proper person and
delivered or mailed to the Company, accompanied by (1) any additional documents
required by the Board and (2) payment in full in accordance with Section 6.1.4
for the number of shares for which the option is exercised.


6.1.4    Payment of Exercise Price. Stock purchased on exercise of an option
shall be paid for as follows: (1) in cash or by check (subject to such
guidelines as the Company may establish for this purpose), bank draft or money
order payable to the order of the Company or (2) if so permitted by the
instrument evidencing the option (or in the case of a nonstatutory option, by
the Board at or after grant of the option), (i) through the delivery of shares
of Common Stock that have been outstanding for at least six months (or such
other minimum length of time the Board expressly approves) and that have a fair
market value (determined in accordance with procedures prescribed by the Board)
equal to the exercise price, (ii) by delivery of a promissory note of the option
holder to the Company, payable on such terms as are specified by the Board,
(iii) by delivery of an unconditional and irrevocable undertaking by a broker to
deliver promptly to the Company sufficient funds to pay the exercise price, (iv)
by any combination of the foregoing permissible forms of payment or (v) such
other lawful consideration as the Board may determine.




4

--------------------------------------------------------------------------------





6.1.5    Limitation on Repricing. Unless approved by the Company’s stockholders,
(i) no outstanding option granted under the Plan may be amended to provide an
exercise price per share that is lower than the current exercise price per share
of such outstanding option (other than adjustments pursuant to Section 9.6) and
(ii) no outstanding option granted under the Plan may be cancelled, exchanged,
bought out, replaced or surrendered in exchange for cash, other Awards, or
options with an exercise price that is less than the current exercise price per
share of such outstanding option (other than adjustments pursuant to Section
9.6).


6.1.6    Special Rules for Incentive Stock Options. Each provision of the Plan
and each option agreement evidencing an incentive stock option shall be
construed so that each incentive stock option shall be an incentive stock option
as defined in Section 422 of the Code or any statutory provision that may
replace such Section, and any provisions thereof that cannot be so construed
shall be disregarded. Instruments evidencing incentive stock options shall
contain such provisions as are required under applicable provisions of the Code.
Incentive stock options may be granted only to employees of the Company and its
subsidiaries.


6.2    Stock Appreciation Rights


A stock appreciation right (“SAR”) is an Award entitling the recipient, upon
exercise, to receive an amount in cash or Common Stock or a combination thereof
(in such form to be determined by the Board) determined in whole or in part by
reference to appreciation after the date of grant in the fair market value of a
share of Common Stock. The terms of SARs shall be determined by the Board in its
discretion. SARs may be granted in tandem with, or separately from, Options
granted under the Plan. No SAR may be granted for a term in excess of 10 years.


6.2.1    Tandem Awards. Participants may be granted a tandem SAR, consisting of
SARs granted with an underlying option, exercisable upon such terms and
conditions as the Board shall establish, provided that the tandem SAR will have
the same exercise price and maximum term of the underlying option. Tandem SARs
shall provide that the Participant may elect between the exercise of the
underlying option for shares of Common Stock or the surrender of the option in
exchange for a distribution from the Company in an amount equal to the excess of
(a) the fair market value (on the option surrender date) of the number of shares
in which the Participant is at the time vested under the surrendered option (or
surrendered portion thereof) over (b) the aggregate exercise price payable for
such vested shares. No option surrender shall be effective unless it is approved
by the Board, either at the time of the actual option surrender or at any
earlier time. If the option surrender is approved, then the distribution to the
Participant may be made in shares valued at fair market value (on the option
surrender date), in cash, or party in shares and partly in cash, as the Board
shall deem appropriate. If the surrender of an option is not approved by the
Board, then the Participant shall retain whatever rights he or she had under the
surrendered option (or surrendered portion thereof) on the option surrender date
and may exercise such rights in accordance with the terms of the option Award.


6.2.2    Stand-alone SARs. Participants may be granted a SAR not expressly
granted in tandem with an option. The stand-alone SAR shall cover a specified
number of shares of Common Stock and will become exercisable at such time or
times and on such conditions as the Board may specify in the SAR Award. Upon
exercise of a stand-alone SAR, a Participant shall


5

--------------------------------------------------------------------------------





be entitled to receive a distribution from the Company in an amount equal to the
excess of (a) the fair market value (on the exercise date) of the number of
shares underlying the exercised right over (b) the aggregate base price in
effect for those shares. The number of shares underlying each stand-alone SAR
and the base price in effect for those shares shall be determined by the Board
at the time the stand-alone SAR is granted, provided however, that the base
price per share may not be less than the fair market value per underlying share
on the date of grant. The distribution to the Participant with respect to an
exercised stand-alone SAR may be made in shares valued at fair market value on
the exercise date, in cash, or party in shares and partly in cash, as the Board
shall deem appropriate.


6.2.3    Limitation on Repricing. Unless approved by the Company’s stockholders,
(i) no outstanding SAR granted under the Plan may be amended to decrease the
exercise price or base price applicable to such SAR (other than adjustments
pursuant to Section 9.6) and (ii) no outstanding SAR granted under the Plan may
be cancelled, exchanged, bought-out, replaced or surrendered in exchange for
cash, other Awards, or SARs with an exercise price or base price that is less
than the current exercise price or base price per share applicable to such SAR
(other than adjustments pursuant to Section 9.6)..
    
6.3    Restricted Stock and Restricted Stock Units


An Award of restricted stock entitles the recipient thereof to acquire shares of
Common Stock upon payment of the purchase price, if any, subject to restrictions
specified in the instrument evidencing the Award. A restricted stock unit is an
Award of a contractual right to receive, at a future date, shares or an amount
based on the fair market value of a share of Common Stock, subject to
restrictions specified in the instrument evidencing the Award.


6.3.1    Restricted Stock Awards. Awards of restricted stock and restricted
stock units shall be evidenced by written agreements. Such agreements shall
conform to the requirements of the Plan, and may contain such other provisions
(including restriction and forfeiture provisions, restrictions based upon the
achievement of specific performance goals, change in control, protection in the
event of mergers, consolidations, dissolutions and liquidations) as the Board
shall deem advisable. Restricted stock units awarded to a Participant may be
settled in shares valued at fair market value on the settlement date, in cash,
or partly in shares or partly in cash, as the Board shall deem appropriate.


6.3.2    Restrictions. Until the restrictions specified in a restricted stock
agreement shall lapse, restricted stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of, and upon certain conditions
specified in the restricted stock agreement, must be resold to the Company for
the price, if any, specified in such agreement. The restrictions shall lapse at
such time or times, and on such conditions, as the Board may specify. The Board
may at any time accelerate the time at which the restrictions on all or any part
of the shares shall lapse.


6.3.3     Vesting. Awards of restricted stock or restricted stock units that
vest based on the passage of time alone shall vest ratably not less than each of
the first three anniversaries of the date of grant (1/3 on the first
anniversary, an additional 1/3 on the second anniversary and 100% on the third
anniversary). This vesting provision shall not apply to Awards that vest based
on


6

--------------------------------------------------------------------------------





performance goals determined by the Board (including performance-based
compensation Awards under Section 6.4). In addition, the Board may grant up to a
maximum of 250,000 shares of Common Stock with vesting provisions that vary from
the first sentence of this Section 6.3.3.


6.3.4    Rights as a Stockholder. A Participant holding an unvested Award of
restricted stock units, including those subject to performance goals, shall have
no ownership interest in the shares of Common Stock to which the restricted
stock units relate until the shares have vested, payment with respect to such
restricted stock units is actually made in shares of Common Stock and the
underlying shares have been issued. A Participant who acquires shares upon
vesting of restricted stock will have all of the rights of a Stockholder with
respect to such shares including the right to receive dividends and to vote such
shares. Dividends and other property payable to a Participant shall be
distributed only if and when the restrictions imposed on the applicable
restricted stock lapse. Unless the Board otherwise determines, certificates
evidencing shares of restricted stock will remain in the possession of the
Company until such shares are free of all restrictions under the Plan.


6.3.5    Purchase Price. The purchase price of shares of restricted stock shall
be determined by the Board, in its sole discretion.


6.3.6    Other Awards Settled With Restricted Stock. The Board may provide that
any or all of the Common Stock delivered pursuant to an Award will be restricted
stock.
  
6.4    Performance-Based Compensation


6.4.1    Performance Awards. A performance Award entitles the recipient to
receive, without payment, an amount, in cash or Common Stock or a combination
thereof (such form to be determined by the Board), following the attainment of
performance goals. Performance goals may be related to personal performance,
corporate performance, departmental performance or any other category of
performance deemed by the Board to be important to the success of the Company.
The Board will determine the performance goals, the period or periods during
which performance is to be measured and all other terms and conditions
applicable to the Award.


6.4.2    Section 162(m) Performance-Based Awards. The Board may delegate the
administration and grant of Awards to a Committee approved by the Board, the
members of which all are “outside directors” as defined by Section 162(m) (the
“Section 162(m) Committee”), for the purpose of granting Awards that satisfy all
the requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code (“Performance-based Compensation”). If the
Section 162(m) Committee determines, at the time a restricted stock Award or
other stock-based Award is granted to a Participant, that such Participant is,
or is likely to be as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, a “Covered Employee” (as
defined in Section 162(m)), then the Section 162(m) Committee may provide that
this Section 6.4.2 is applicable to such Award. The Section 162(m) Committee may
be the same as the Compensation Committee, if the members of the Compensation
Committee meet the criteria for the Section 162(m) Committee.




7

--------------------------------------------------------------------------------





6.4.2.1    Performance Measures. Awards subject to this Section shall provide
that the lapsing of restriction and the distribution of cash or shares pursuant
to the Award, as applicable, shall be subject to the achievement of one or more
objective performance goals established by the Section 162(m) Committee, which
shall be based on attainment of specified levels of one or any combination of
the following, which may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated,
(collectively “Performance Measures”): (a) earnings per share, (b) return on
average equity or average assets in relation to a peer group of companies
designated by the Section 162(m) Committee, (c) earnings, (d) earnings growth,
(e) earnings per share growth, (f) earnings before interest, taxes and
amortization (“EBITA”), (g) earnings before interest, taxes, depreciation and
amortization (“EBITDA”), (h) operating income, (i) operating margins, (j)
division income, (k) revenues, (l) expenses, (m) stock price, (n) market share,
(o) return on sales, assets, equity or investment, (p) achievement of balance
sheet or income statement objectives, (q) net cash provided from continuing
operations, (r) stock price appreciation, (s) total shareholder return, (t)
strategic initiatives, (u) cost control, (v) net operating profit after tax, (w)
pre-tax or after-tax income, (x) cash flow, (y) net income, and (z) financial
ratios contained in the Company’s debt instruments. To the extent not
inconsistent under Section 162(m), the measurement of Performance Measures may
exclude or be adjusted to reflect any one or more of (i) extraordinary items or
other unusual or non-recurring items, (ii) discontinued operations, (iii) gains
or losses on the dispositions of discontinued operations, (iv) cumulative
effects of changes in accounting principles, (v) the writedown of any asset and
(vi) charges for restructuring and rationalization programs. The Performance
Measures may be particular to a Participant, or the department, branch, line of
business, subsidiary or other unit in which the Participant works and may cover
such period as may be specified by the Section 162(m) Committee. Performance
Measures will be set by the Section 162(m) Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m).


6.4.2.2    Adjustment of Performance Measures. With respect to Awards that are
intended to be subject to this Section 6.4.2, the Section 162(m) Committee may
adjust downwards, but not upwards, the cash or number of Shares payable pursuant
to such Award, and the Section 162(m) Committee may not waive the achievement of
the applicable performance goals except in the case of the death or disability
of the Participant.


6.4.2.3 Committee Discretion. Nothing in this Section 6.4.2 is intended to limit
the Board’s discretion to adopt conditions or goals that relate to performance
with respect to any Award that is not intended to qualify as Performance-based
Compensation. In addition, the Board may, subject to the terms of the Plan,
amend previously granted Award in a way that disqualifies them as
Performance-based Compensation.


6.4.2.4 Change in Law. In the event that the requirements of Section 162(m) and
the regulations thereunder change to permit the Section 162(m) Committee
discretion to alter the Performance Measures without obtaining stockholder
approval of such changes, the Section 162(m) Committee shall have sole
discretion to make such changes without obtaining stockholder approval.


    


8

--------------------------------------------------------------------------------





6.5    Other Stock-Based Awards
    
The Board may grant equity-based or equity-related Awards not otherwise
described herein in such amounts and subject to such terms and conditions as the
Board may determine. By way of illustration and not limitation, such other
stock-based Awards may (i) involve the transfer of actual shares of Common
Stock, either at the time of grant or thereafter, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock; (ii) be
subject to performance-based or service-based conditions; (iii) be in the form
of phantom stock, restricted stock, restricted stock units, performance shares
or other form of stock-based incentive; or (iv) be designed to comply with
applicable laws of jurisdictions other than the United States.


6.6    Deferred Payments or Delivery of Shares; Limitation on Options and SARs
 
The Board may determine that all or a portion of any Award to a Participant,
whether it is to be paid in cash, shares of Common Stock or a combination, shall
be deferred or may, in its sole discretion, approve deferral elections by
Participants, on such conditions, as the Board may specify. The Board may at any
time accelerate the time at which delivery of all or any part of shares of the
Common Stock will take place. Notwithstanding the foregoing, deferral of option
or SAR gains shall not be permitted under the Plan.


7.    Purchase Price and Payment


Except as otherwise provided in the Plan, the purchase price of Common Stock to
be acquired pursuant to an Award shall be the price determined by the Board,
provided that such price shall not be less than the par value of the Common
Stock. Except as otherwise provided in the Plan, the Board may determine the
method of payment of the exercise price or purchase price of an Award granted
under the Plan and the form of payment. The Board may determine that all or any
part of the purchase price of Common Stock pursuant to an Award has been
satisfied by past services rendered by the Participant. The Board may agree at
any time, upon request of the Participant, to defer the date on which any
payment under an Award will be made.


8.    Change in Control


8.1    Impact of Event


In the event of a “Change in Control” as defined in Section 8.2, as applicable,
the following provisions shall apply, unless the agreement evidencing the Award
otherwise provides (by specific explicit reference to Section 8.2 below). If a
Change in Control occurs while any Awards are outstanding, then, effective upon
the Change in Control, all outstanding Awards of a Participant shall be
accelerated as follows: (i) each outstanding stock option, stock appreciation
right or other stock-based Award granted under the Plan that was not previously
exercisable and vested shall become immediately exercisable in full and vested,
and will no longer be subject to a right of repurchase by the Company, and will
remain exercisable throughout their entire term, (ii) each outstanding
restricted stock award, restricted stock unit or other stock-based Award subject
to restrictions and to the extent not fully vested, shall be deemed to be fully
vested, free of restrictions and conditions and no longer subject to a right of
repurchase by the Company, and


9

--------------------------------------------------------------------------------





(iii) the restrictions and other deferral limitations applicable to other Awards
shall lapse, and such other Awards shall become free of all restrictions,
limitations or conditions and become fully vested and exercisable to the full
extent of the original grant.


8.2    Definition of “Change in Control”


“Change in Control” means an event or occurrence set forth in any one or more of
subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):


(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d‑3 promulgated under the
Exchange Act) 20% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Common Stock”) or (ii) the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions of shares of Common Stock shall not constitute a Change in Control:
(i) any acquisition by the Company, (ii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iii) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and (ii)
of subsection (c) of this definition; or


(b)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the board of directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board as of
March 8, 2006 or (ii) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or


(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 80% of the then‑outstanding shares of common
stock and the combined voting power of the then‑outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,


10

--------------------------------------------------------------------------------





without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Common Stock and Outstanding Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then‑outstanding securities of such corporation
entitled to vote generally in the election of directors; or


(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


9.
General Provisions



9.1    Documentation of Awards


Awards will be evidenced by written instruments, which may differ among
Participants, prescribed by the Board from time to time. Such instruments may be
in the form of agreements to be executed by both the Participant and the Company
or certificates, letters or similar instruments which need not be executed by
the participant but acceptance of which will evidence agreement to the terms
thereof. Such instruments shall conform to the requirements of the Plan and may
contain such other provisions (including provisions relating to events of
merger, consolidation, dissolution and liquidations, change in control and
restrictions affecting either the agreement or the Common Stock issued
thereunder), as the Board deems advisable.


9.2    Rights as a Stockholder


Except as specifically provided by the Plan or the instrument evidencing the
Award, the receipt of an Award will not give a Participant rights as a
Stockholder with respect to any shares covered by an Award until the date of
issue of a stock certificate to the Participant for such shares.


9.3    Conditions on Delivery of Stock


The Company will not be obligated to deliver any shares of Common Stock pursuant
to the Plan or to remove any restriction from shares previously delivered under
the Plan (a) until all conditions of the Award have been satisfied or removed,
(b) until, in the opinion of the Company's counsel, all applicable federal and
state laws and regulations have been complied with, (c) if the outstanding
Common Stock is at the time listed on any stock exchange, until the shares have
been listed or authorized to be listed on such exchange upon official notice of
issuance, and (d) until all other legal matters in connection with the issuance
and delivery of such shares have been approved by the Company's counsel. If the
sale of Common Stock has not been registered under the Securities Act of 1933,
as amended, the Company may require, as a condition to exercise of the Award,
such representations or agreements as counsel for the


11

--------------------------------------------------------------------------------





Company may consider appropriate to avoid violation of such Act and may require
that the certificates evidencing such Common Stock bear an appropriate legend
restricting transfer.


If an Award is exercised by the Participant's legal representative, the Company
will be under no obligation to deliver Common Stock pursuant to such exercise
until the Company is satisfied as to the authority of such representative.


9.4    Tax Withholding


The Company will withhold from any cash payment made pursuant to an Award an
amount sufficient to satisfy all federal, state and local withholding tax
requirements (the "withholding requirements").


In the case of an Award pursuant to which Common Stock may be delivered, the
Board will have the right to require that the Participant or other appropriate
person remit to the Company an amount sufficient to satisfy the withholding
requirements, or make other arrangements satisfactory to the Board with regard
to such requirements, prior to the delivery of any Common Stock. If and to the
extent that such withholding is required, the Board may permit the Participant
or such other person to elect at such time and in such manner as the Board
provides to have the Company hold back from the shares to be delivered, or to
deliver to the Company, Common Stock having a value calculated to satisfy the
withholding requirement.


9.5    Transferability of Awards


Except as may be authorized by the Board, in its sole discretion, no Award
(other than an Award in the form of an outright transfer of cash or Common Stock
not subject to any restrictions) may be sold, assigned, transferred, pledged or
otherwise encumbered other than by will or the laws of descent and distribution,
and during a Participant's lifetime an Award requiring exercise may be exercised
only by him or her (or in the event of incapacity, the person or persons
properly appointed to act on his or her behalf). The Board may, in its
discretion, permit or provide in an Award for the transfer of the Award by the
Participant to or for the benefit of any immediate family member, family trust
or family partnership established solely for the benefit of the Participant and
/or an immediate family member if, with respect to such proposed transferee, the
Company would be eligible to use a Form S-8 for the registration of the sale of
the Common Stock subject to such Award under the Securities Act of 1933, as
amended, and provided that the Company shall not be required to recognize any
such transfer until such time as the Participant and such permitted transferee
shall, as a condition to such transfer, deliver to the Company a written
instrument in form and substance satisfactory to the Company confirming that
such transferee shall be bound by all of the terms and conditions of the Award.


9.6    Adjustments in the Event of Certain Transactions


(a) In the event of a stock dividend, stock split or combination of shares, or
other distribution with respect to holders of Common Stock other than normal
cash dividends, the Board will make (i) appropriate adjustments to the maximum
number of shares that may be delivered under the Plan under Section 4 above and
the participant limit set forth in Section 4,


12

--------------------------------------------------------------------------------





and (ii) appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provisions of Awards affected
by such change.


(b) In the event of any recapitalization, spinoff, merger or consolidation
involving the Company, any transaction in which the Company becomes a subsidiary
of another entity, any sale or other disposition of all or a substantial portion
of the assets of the Company or any similar transaction, as determined by the
Board, the Board in its discretion may make appropriate adjustments to
outstanding Awards to avoid distortion in the operation of the Plan.


9.7    Employment Rights


Neither the adoption of the Plan nor the grant of Awards will confer upon any
person any right to continued employment with the Company or any subsidiary or
interfere in any way with the right of the Company or subsidiary to terminate
any employment relationship at any time or to increase or decrease the
compensation of such person. Except as specifically provided by the Board in any
particular case, the loss of existing or potential profit in Awards granted
under the Plan will not constitute an element of damages in the event of
termination of an employment relationship even if the termination is in
violation of an obligation of the Company to the employee.


Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Board at the time. For purposes of this Plan, transfer of employment between the
Company and its subsidiaries shall not be deemed termination of employment.


9.8    Other Employee Benefits


The value of an Award granted to a Participant who is an employee, and the
amount of any compensation deemed to be received by an employee as a result of
any exercise or purchase of Common Stock pursuant to an Award or sale of shares
received under the Plan, will not constitute "earnings" or "compensation" with
respect to which any other employee benefits of such employee are determined,
including without limitation benefits under any pension, stock ownership, stock
purchase, life insurance, medical, health, disability or salary continuation
plan.


9.9    Legal Holidays


If any day on or before which action under the Plan must be taken falls on a
Saturday, Sunday or legal holiday, such action may be taken on the next
succeeding day not a Saturday, Sunday or legal holiday.


9.10    Foreign Nationals


Without amending the Plan, Awards may be granted to persons who are foreign
nationals or employed outside the United States or both, on terms and conditions
different from those specified in the Plan in order to meet the applicable laws
and other legal or tax requirements of


13

--------------------------------------------------------------------------------





the countries in which such foreign nationals reside or work, as may, in the
judgment of the Board, be necessary or desirable to further the purpose of the
Plan.


9.11    Governing Law


The provisions of the Plan and all Awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law.


9.12    Compliance with Section 409A of the Code


To the extent applicable to an Award, it is intended that this Plan and Awards
made under the Plan comply with the provisions of Section 409A of the Code and
applicable rules and regulations. The Plan and any Awards to which Section 409A
is applicable will be administered in a manner consistent with this intent, and
any provision that would cause this Plan or any Award made under the Plan to
fail to satisfy Section 409A of the Code, to the extent applicable, shall have
no force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by the Company without the consent of Participants to which Section 409A
shall apply).


Except as provided in individual Award agreements initially or by amendment, if
and to the extent any portion of any payment, compensation or other benefit
provided to a Participant in connection with his or her employment termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company
in accordance with its procedures, by which determination the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Code Section 409A) (the “New Payment Date”), except as Code
Section 409A may then permit. The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.


10.    Termination and Amendment


The Plan shall remain in full force and effect until terminated by the Board.
Subject to the last sentence of this Section 10, the Board may at any time or
times amend the Plan or any outstanding Award for any purpose that may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards. Notwithstanding the foregoing, (i) no amendment that
would require stockholder approval under the rules of the New York Stock
Exchange may be made effective until stockholder approval has been obtained,
(ii) no


14

--------------------------------------------------------------------------------





amendment limiting or removing the prohibition on repricing of options shall be
effective unless stockholder approval is obtained, (iii) to the extent required
by Section 162(m) of the Code, no amendment applicable to an Award that is
intended to comply with Section 162(m) shall be effective unless stockholder
approval is obtained as required under Section 162(m) and (iv) to the extent
required under Section 422 of the Code, no amendment or modification to an
incentive stock option shall be effective unless stockholder approval is
obtained. No amendment of the Plan or any agreement evidencing Awards under the
Plan may materially adversely affect the rights of any Participant under any
Award previously granted without such Participant’s consent.


As amended and in effect 5/17/2017




15